Case 1:19-cv-00025-SPB-RAL Document 4-2 Filed 02/06/19 Page 1 of 2




             EXHIBIT B
       Case 1:19-cv-00025-SPB-RAL Document 4-2 Filed 02/06/19 Page 2 of 2




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

January 02, 2019



Re: William Richard Liles, State Bar Number 24083395


To Whom It May Concern:

This is to certify that William Richard Liles was licensed to practice law in Texas on November 02,
2012, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
